CRAWLEY, Judge,
concurring specially.
I agree that we cannot reach the constitutional issues the City raises, because, as Judge Wright points out, the City did not serve the attorney general with notice of its constitutional challenge. See § 6-6-227, Ala.Code 1975.
We also cannot reach the issue whether Section 5 of the Trinity Act would bar Simon’s receipt of workers’ compensation benefits, because the City did not present that argument at trial or on appeal. Section 5 provides:
“Persons receiving benefits under this Act shall not be entitled to or receive any other benefit from the city or any agency thereof on account of disability or the death of any person.”
THOMPSON, J., concurs.